  Case 1:19-cr-00059-LO Document 114 Filed 02/06/20 Page 1 of 4 PageID# 837



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

UNITED STATES OF AMERICA,                      )
                                               )
      v.                                       )      No. 1:19-cr-59
                                               )
DANIEL EVERETTE HALE,                          )      Hon. Liam O’Grady
                                               )
                    Defendant.                 )      Status: Feb. 28, 2020


            REPLY IN SUPPORT OF DEFENSE OPPOSITION TO
           PROCEEDING EX PARTE ON GOVERNMENT’S CIPA § 4
                  MOTION FOR PROTECTIVE ORDER

      The issue before the Court is straightforward.        It is undisputed that the

government can seek to be heard ex parte when proceeding under CIPA § 4. It is

equally clear, however, that proceeding ex parte under § 4 is not automatic or even

favored. The statute could not be plainer: “The court may permit the United States

to make a request for such authorization in the form of a written statement to be

inspected by the court alone.” 18 U.S.C. App. 3 § 4 (emphasis added). In short, the

statute not only does not grant blanket authorization for ex parte filings; it expressly

requires a party seeking to file ex parte to seek and obtain the Court’s permission.

      The case law is entirely consistent on this point, including the cases on which

the government relies to posit its contrary view. See, e.g., Def. Opposition, Dkt. No.

111, at 2-4; Govt Response, Dkt. No. 112 at 4-5 (citing United States v. Libby, 429 F.

Supp. 2d 46 (D.D.C. 2006) (“Libby II”), and United States v. Kim, Case No. 1:10-cr-

225-CKK, Dkt. No. 92 (D.D.C. Dec. 10, 2012)); Libby II, 429 F. Supp. 2d at 48 (“[I]n

those rare situations where the government is compelled to make an ex parte Section
  Case 1:19-cr-00059-LO Document 114 Filed 02/06/20 Page 2 of 4 PageID# 838



4 filing containing arguments in support of immateriality, the government should

fully explain why the ex parte filing is necessary and appropriate. The Court will

then carefully scrutinize any such filing to determine whether it should remain an ex

parte filing or whether it should be served on the defendant.”); Kim, Case No. 1:10-

cr-225-CKK, Dkt. No. 92 at 2 (though it need not make a “substantial” showing to

proceed ex parte, the Government did have to meet “certain requirements . . . in order

to satisfy [the Court] that [it] should exercise [its] discretion under Section 4 and keep

the Government’s motion from the defendant”). Indeed, though the government leans

on Libby II, there the Court reiterated its “disquiet[] by the prospect of having to make

such a determination through ex parte proceedings” and its belief that “questions of

materiality can largely be resolved through adversarial proceedings.” 429 F. Supp.

2d at 48.

      Most importantly, here, the facts do not support proceeding ex parte. The

government produced the subject document to the defense in May 2019, the defense

carefully reviewed it and designated it under CIPA § 5. Only six months later did the

government recall the document after determining that no counsel—neither defense

nor government—had the proper clearance to view it. (Apparently, government

counsel has now received that clearance.) Proceeding ex parte now will not prevent

disclosure because defense counsel have reviewed the document on multiple

occasions. Consequently, the rationale for proceeding ex parte falls away. See, e.g.,

Govt Response at 6 (arguing for ex parte proceeding because defense does not have

clearance or need to know the subject information, while omitting that defense



                                            2
  Case 1:19-cr-00059-LO Document 114 Filed 02/06/20 Page 3 of 4 PageID# 839



already knows the information). See also, e.g., id. at 2 (citing Advisory Committee

Notes to Rule 16(d)(1) as allowing for ex parte proceedings to protect information vital

to the national security); id. at 4 (citing United States v. Daoud, 755 F.3d 479, 484-85

(7th Cir. 2014) (considering ex parte proceeding to determine whether disclosure

would harm national security)); id. at 5 (citing H.R. Rep. No. 96-831, at 27 n.22 (1980)

(adversarial hearing would defeat purpose where government is seeking to withhold

information from defense)).

      To be clear, the defense has no objection to proceeding on this matter under

seal, as with other classified matters. The defense’s objection is to proceeding ex parte

on a material document that it already has seen and analyzed and believes to be

highly relevant to a potential defense. Accordingly, and for the reasons stated in the

defense’s Opposition to Proceeding Ex Parte, Dkt. No. 111, the defense respectfully

requests that this Court order the government to serve its CIPA § 4 motion on the

defense or to file a motion for leave to file ex parte and, in either case, permit the

defense an opportunity to respond.

                                               Respectfully Submitted,

                                               DANIEL EVERETTE HALE
                                               By Counsel,

                                               Geremy C. Kamens
                                               Federal Public Defender

                                               /s/ Cadence Mertz
                                               Todd M. Richman
                                               Va. Bar No. 41834
                                               Cadence A. Mertz
                                               Va. Bar No. 89750
                                               Assistant Federal Public Defenders

                                           3
  Case 1:19-cr-00059-LO Document 114 Filed 02/06/20 Page 4 of 4 PageID# 840



                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             (703) 600-0840 (tel)
                                             (703) 600-0880 (fax)
                                             Cadence_Mertz@fd.org




                          CERTIFICATE OF SERVICE
      I hereby certify that on February 6, 2020, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon all counsel of record.


                                             /s/ Cadence Mertz
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             (703) 600-0840 (tel)
                                             (703) 600-0880 (fax)
                                             Cadence_Mertz@fd.org




                                         4
